

116 S4859 IS: Connected Maternal Online Monitoring Act
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4859IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Mr. Cassidy (for himself, Ms. Hassan, Mr. Young, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Centers for Medicare & Medicaid Services to make recommendations for improving maternal and child health outcomes using remote physiologic monitoring devices and expanding coverage of such devices under Medicaid.1.Short titleThis Act may be cited as the Connected Maternal Online Monitoring Act or the Connected MOM Act.2.CMS recommendations for managing chronic disease and improving maternal and child health outcomes using remote physiologic monitoring devices and expanding coverage of such devices and related services under Medicaid(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report containing recommendations from the Centers for Medicare & Medicaid Services for expanding coverage of remote physiologic devices and related services under Medicaid, including pulse oximeters, blood pressure cuffs, scales, and blood glucose monitors, with the goal of improving maternal and child health outcomes for pregnant and postpartum women enrolled in State Medicaid programs (including women with high risk pregnancies), improving access to, and the quality of, care for underserved and rural populations, and improving chronic disease management across populations. (b)Updates to State resourcesNot later than 90 days after the submission of the report under subsection (a), the Administrator of the Centers for Medicare & Medicaid services shall update resources for State Medicaid programs, such as State Medicaid telehealth toolkits, consistent with the recommendations made by the report.